DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

3.        	In the applicant’s submission, claims 1 and 9 were amended. Accordingly, claims 1-16 are pending and being examined. Claims 1 and 9 are independent form.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2021/0228022, which is continuation of PCT/CN2018/110283 filed on Oct. 15/2018, hereinafter “Liu”). 

Regarding claim 1, Liu discloses an Al device (the method performed by a computing [control] unit/system integrated with a cooking appliance for determining cooking progress levels of each of a plurality of items; see fig,9 and para.148, and para.149 lines 1-17) comprising: 
a cooking unit (e.g., the smart cooking oven shown fig.2A) configured to cook a food by applying heat (see “heating units” in para.13, lines 5-11; see 126 of the smart cooking over shown fig.2A and para.77, lines 1-3); a memory configured to store a doneness class classification model for determining a level of a doneness class of a food (to predict cooking progress level of a food item in an input image, the computing system (the smart cooking oven) including one or more processors and memory may “train cooking processing model using the plurality of training images with the respective annotations data as ground truth”; see fig.8, and para.139, lines 1-12) and a preference table in which an identification information of each of a plurality of foods is matched with a level of a user preference class  (wherein said each training image as represented in said each image corresponds to a cooking progress level for said each food item, see (e.g., cooking image 313-1 representing said each food item corresponding to cooking progress level 315-1 for said each food item) 313 and 513 of fig.3, see para.81; wherein the respective annotations data for each food item in said each training image includes a cooking progress level corresponding to said each food item as represented in said each image, see 804 of fig.8 and para.138; wherein the cooking progress level annotation region displays a predetermined selection of cooking progress levels that a user can select from to annotate; see par.87, lines 1-5);
a camera configured to capture the food; and a processor configured to: 
obtain an identification information of the food based on an image of the captured food (the computing system may obtain a first test image corresponding to a current cooking progress level of the first food item inside the first cooking appliance, see 904 of fig.9 and para.150, lines 8-10), 
determine a level of a doneness class from the obtained identification information by using the doneness class classification model (the computing system may perform the cooking progress evaluation on the first test image on the fly at the request of the user, see para.150, lines 16-26; see 908 of fig.9, para.150, lines 47-54), 
obtain, from the preference table, the level of the user preference class matched with the obtained identification information of the captured food, determine whether the determined level of the doneness class is equal to the obtained level of the user preference class (wherein the cooking progress evaluation is determined on the base of said first baseline image corresponding to the initial cooking progress level of said first food item which is preset as the user’s preference; see par.87, lines 1-5; see the corresponding relationships between the respective cooking images and the respective cooking progress levels shown 313 and 315 of fig.3), and, if the determined level of the doneness class is equal to the obtained level of the user preference class as a result of determining, control the cooking unit to finish the cooking of the food (the computing system may determine the current cooking progress level of the food item and check whether the current cooking progress level arrive at the desired doneness level; see para.150, lines 28-31)).

Regarding claim 2, 10, Liu discloses t, wherein the doneness class classification model is an artificial neural network-based model which is trained through a deep learning algorithm or a machine learning algorithm, and wherein the doneness class classification model is trained through supervised learning (see the trained CNN 504 and RPN 505 in fig.8 and para.139).

Regarding claim 3, 11, Liu discloses, wherein a training data set used for supervised learning of the doneness class classification model comprises training food image data and a level of a doneness class indicating a degree of doneness labeled to the training food image data (see “training images” for training a smart cooking appliance, “a corresponding food item type label”, “a corresponding cooking progress level label”, in 804, 806 of fig.8, para.138, 139; see training data including “doneness labels” in para.125, lines 41-50).

Regarding claim 4, 12, Liu discloses, wherein the level of the user preference class is set based on user's feedback (the cooking progress level annotation region displays a predetermined selection of cooking progress levels that a used can select from; see, 315 fihg.3 and para.87).

Regarding claim 5, 13, Liu discloses, further comprising a communication interface configured to communicate with an external device, wherein the processor is configured to transmit information indicating that the cooking of the food is finished, and an image of the food captured when the cooking of the food is finished to the external device through the communication interface (see information transmission through “network 190” of fig.1B in para.47—para.50).

Regarding claim 6, 14, Liu discloses, wherein the memory is configured to store a plurality of doneness class classification models corresponding to a plurality of foods (see “training images” for training a smart cooking appliance, “a corresponding food item type label”, “a corresponding cooking progress level label”, in 804, 806 of fig.8, para.138, 139; see training data including “doneness labels” in para.125, lines 41-50).

Regarding claim 7, 15, Liu discloses, wherein the processor is configured to acquire identification information identifying the food from the image of the captured food, and to acquire a doneness class classification model corresponding to the identification information (the smart cooking appliance may determine the current cooking progress level of the food item based on the feature tensors extracted from the images and the trained cooking processing model; see 908 of fig.9, and para.150).

Regarding claim 8, 16, Liu discloses, wherein, if the cooking of the food is finished, the processor is configured to acquire a cooking time from a time when the cooking of the food starts to a time at which the cooking of the food is finished, and to match the acquired cooking time with identification information of the food and to store in the memory (wherein a timestamp of a food item and its corresponding cooking image and corresponding cooking progress level are recorded in association with each to other in training data package as shown 313, 318, and 315 of fig.3, para.85, and para.87).

Regarding claim 9, claim 9 is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
7.	Applicant’s arguments, with respects to claims 1-16, filed on 09/07/2022, have been fully considered but they are not persuasive.

On page 6 of applicant’s response, Applicant submits:
“Liu's cooking progress level is not automatically determined based on a preference table that stores a user preference associated with a particular identified food type. As such Liu fails to describe or suggest "a memory configured to store a doneness class classification model for determining a level of a doneness class of a food and a preference table in which an identification information of each of a plurality of foods is matched with a level of a user preference class, a camera configured to capture the food, and a processor configured to obtain an identification information of the food based on an image of the captured food, determine a level of a doneness class from obtained identification information by using the doneness class classification model, obtain, from the preference table, the level of the user preference class matched with the obtained identification information of the captured food," as now recited in amended independent claim 1.”

(the emphases added by applicant.)

The examiner respectfully disagrees with the argument. It is because Liu clearly discloses a user interface shown in fig.3, in which each food item type has the respective image (including the image’s features) (see 313 of fig.3) with the respective cooking progress level (see 315 of fig.3) annotated/set/labeled by the user said each food item type. Liu, paragraph [0150], clearly discloses: “the determination of the current cooking progress level can also be performed on the fly at the request of the use. For example, the user can process a button on the first home appliance or on a user interface presented on a mobile device (e.g., a phone or tablet device) that is coupled to the first home appliance and request the smart cooking appliance to take an image immediately and have the first cooking appliance or a server coupled to the first cooking appliance perform the cooking progress evaluation on the image.” Liu, further discloses that the user “would rather just check on the state of the cooking progress toward the end of the cooking process a few times to arrive at the desired doneness level”. It is apparent that they are associated with each to other between the respective image (including the image’s features) of said each food item type and the respective cooking progress level (i.e., the desired doneness) of said each food item type. The cooking process “automatically adjusts the cooking temperature and cooking time based on …the determined doneness level of the food item.” See paragraph [0120]. As explained in the rejections of the claims, each and every limitation recited in the claims is disclosed by the method of Liu, and the argument is unpersuasive.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/11/2022